       Case 9:20-cv-00010-DLC-KLD Document 10 Filed 06/01/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 YI-SAENG HAM BURRESE,
                                                   CV 20-10-M-DLC-KLD
                      Plaintiff,

 vs.                                                ORDER

 THE UNITED STATES OF
 AMERICA,

                      Defendant.




       IT IS ORDERED that the preliminary pretrial conference scheduled for June

2, 2020 at 11 :00 a.m. will be held telephonically. All counsel shall call 1-866-

390-1828 at the designated time to participate in the scheduling conference.

When prompted, enter the access code 844 7649 followed by #.

             DATED this 1st day of June, 2020.




                                              ~ ~~~)
                                              Kathleen L. DeSot
                                              United States Magistrate Judge




                                          1
